16 A.3d 499 (2011)
Tuan V. TRAN, Petitioner
v.
The Honorable Joseph I. PAPALINI, Judge, Respondent.
No. 162 EM 2010.
Supreme Court of Pennsylvania.
March 30, 2011.

ORDER
PER CURIAM.
AND NOW, this 30th day of March, 2011, the Application for Leave to File Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of Common Pleas of Philadelphia County shall dispose of Petitioner's pending Post Conviction Relief Act petition within 90 days of this order. The Prothonotary is directed to strike the jurist's name from the caption.